 
Exhibit 10.3



AGREEMENT




This Agreement (this “Agreement”), is entered into as of this  27th day of July,
2009, by and between Thomas Weisel Partners Group Inc. (“TWP”) and Lionel F.
Conacher (“Conacher”), in his individual capacity.


WHEREAS, TWP and Conacher have previously entered into the that certain Amended
and Restated President Employment Agreement, dated December 15, 2008, as amended
by Amendment No.1 to the Amended and Restated President Employment Agreement,
dated July 27, 2009 (together, the “Employment Agreement”), a copy of which is
attached hereto as Annex A;


WHEREAS, pursuant to section 2 of the Employment Agreement, the Employment
Agreement will automatically be extended for successive two-year periods
commencing on January 1, 2010;


WHEREAS, TWP and Conacher wish to replace the Employment Agreement with a
revised President Employment Agreement (the “New Employment Agreement”), a copy
of which is attached hereto as Annex B, which will replace the Employment
Agreement commencing on January 1, 2010; and


WHEREAS, Conacher and TWP wish to formalize their understanding with respect to
the transition between the Employment Agreement and the New Employment Agreement
with respect to certain key terms contained in the Employment Agreement and the
New Employment Agreement.


NOW, THEREFORE, in consideration of the premises, the sufficiency of which is
hereby acknowledged, TWP and Conacher hereby agree as follows:


1. New Employment Agreement. Conacher and TWP each acknowledge and agree that
the Employment Agreement will expire on December 31, 2009 and will be replaced
in its entirety by the New Employment Agreement commencing on January 1,
2010.  Conacher and TWP each acknowledge and agree that the transition between
the Employment Agreement to the New Employment Agreement shall not be construed
as a termination of any kind and shall not otherwise trigger any similar
provision in the Employment Agreement.


2. Transition Period. Conacher and TWP each acknowledge and agree that for
purposes of the Employment Agreement, the Transition Period (as such term is
defined in the Employment Agreement) shall be deemed to end on December 31, 2009
and the several obligations of each of Conacher and TWP with respect to the
Transition Period will be completed on such date.  For the avoidance of doubt,
pursuant to the terms of section 4.2 of the Employment Agreement, the guaranteed
Bonus (as such term is defined in the Employment Agreement) shall apply through
December 31. 2009.


3. Relocation.  Conacher acknowledges and agrees that Conacher shall have moved
to the San Francisco Bay area prior to December 31, 2009.


4. Immigration Matters.  TWP will provide Conacher with assistance regarding
immigration matters, including Conacher’s obtaining visas or other working
permits that are necessary to Conacher’s carrying out duties and
responsibilities set forth in the Employment

5. Agreement and New Employment Agreement, and shall do so in a way which
results in Conacher’s wife receiving the appropriate working permit(s).


6. No Other Agreement.  Conacher acknowledges and agrees that TWP and Conacher
have no further agreement or understanding and no statements, representations,
warranty or covenants have been made by Conacher or TWP with respect to
Conacher’s employment with TWP, other than as contained in this Agreement, the
Employment Agreement and the New Employment Agreement.   For the avoidance of
doubt, any agreement addressing Conacher’s relocation from Toronto to the San
Francisco area shall not be considered a document pertaining to Conacher’s
employment with TWP for purposes of this paragraph.


7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of laws.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
Agreement on behalf of the respective parties hereto as of the date first
written above.








THOMAS WEISEL PARTNERS GROUP, INC.






By:  /s/ Mark P.
Fisher                                                            
     Name: Mark P. Fisher
     Title: General Counsel


/s/ Lionel F. Conacher



LIONEL F. CONACHER
in his individual capacity


 